                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

FRACTUS, S.A.,

            Plaintiff,

            v.

AT&T MOBILITY LLC,

            Defendant,

and                                           Case No. 2:18-cv-00135-JRG
                                                    LEAD CASE
COMMSCOPE TECHNOLOGIES LLC and
CELLMAX TECHNOLOGIES AB,

            Intervenor-Defendants.
SPRINT COMMUNICATIONS COMPANY,
L.P., ET AL.,
            Defendants,

and                                           Case No. 2:18-cv-00136-JRG

COMMSCOPE TECHNOLOGIES LLC and
CELLMAX TECHNOLOGIES AB,

            Intervenor-Defendants.
T-MOBILE US, INC., ET AL.,

            Defendants,

and                                           Case No. 2:18-cv-00137-JRG

COMMSCOPE TECHNOLOGIES LLC and
CELLMAX TECHNOLOGIES AB,

            Intervenor-Defendants.
CELLCO PARTNERSHIP D/B/A VERIZON              Case No. 2:18-cv-00138-JRG
WIRELESS,
                Defendant,

 and

 COMMSCOPE TECHNOLOGIES LLC,

                Intervenor-Defendant.

                       DECLARATION OF ADRIANA RIVIERE-BADELL

       1.      My name is Adriana Riviere-Badell. I have personal knowledge of the facts

contained herein, which are true and correct. If called as a witness, I could competently testify as

to these statements.

       2.      I am a partner with the law firm of Kobre & Kim, LLP, which represents the

Plaintiff Fractus, S.A. (“Fractus”) in the above-captioned lawsuit.

       3.      Attached as Exhibit A is a true and correct copy of an e-mail string between my

colleague Hugham Chang and counsel for Defendant T-Mobile US, Inc. et al. (“T-Mobile”),

copying counsel for Defendants, dated November 19, 2018 through November 21, 2018.

       4.      Attached as Exhibit B is a true and correct copy of a letter from me to counsel for

Defendants dated December 20, 2018.

       5.      Attached as Exhibit C is a true and correct copy of a letter from counsel for

Defendant T-Mobile to me, copying counsel for Defendants, dated December 28, 2018.

       6.      Attached as Composite Exhibit D is a true and correct copy of an e-mail string,

including attachments, between me and counsel for Defendant T-Mobile, copying counsel for

Defendants, dated December 28, 2018 through January 31, 2019.

       7.      Attached as Composite Exhibit E is a true and correct copy of an e-mail string,

including attachments, between counsel for Defendant T-Mobile and counsel for Fractus,

copying counsel for Defendants, dated January 29, 2019.

                                                     2
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on January 31, 2019,

                                            /s/ Adriana Riviere-Badell______
                                            Adriana Riviere-Badell




                                                   3
